Citation Nr: 0811955	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  99-18 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic skin 
disability, including chloracne, claimed as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1970, including service in Vietnam from January 1968 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the appellant's claim of 
entitlement to service connection for a chronic skin disorder 
to include chloracne as a result of herbicide exposure.  The 
appellant subsequently moved to Florida, and the case was 
certified to the Board by the RO in St. Petersburg, Florida.  
The Board remanded the appeal in a September 2003 decision 
for further development.

In January 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

A chronic skin disability, to include chloracne, is not shown 
by competent medical evidence to have a nexus or relationship 
to service or exposure to herbicides during service.


CONCLUSION OF LAW

A chronic skin disability, including chloracne was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, the veteran shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service. See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The veteran has 
received various diagnoses in the past to include dermatitis, 
tinea cruris, tinea corporis, tinea versicolor, folliculitis, 
adult acne, and chloracne.  The latter of which (chloracne) 
is included in the list of diseases for which the Secretary 
of Veterans Affairs has determined is associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era.  38 C.F.R. §§ 3.307(d), 3.309(e).

However, service connection for chloracne on a presumptive 
basis is not warranted based on exposure to herbicides, 
because chloracne did not become manifest to a degree of 10 
percent or more within a year after the date on which he was 
last exposed to herbicides.  In this regard, the veteran's 
service medical records show treatment once in 1968 for a 
rash in the groin area.  Subsequent service medical records 
did not show a rash or skin condition.  A VA examination 
report dated in July 1974 makes no reference to a skin 
disorder.  The examiner noted small healed burn marks on the 
left forearm and right shoulder.  In fact, the first 
documented diagnosis of chloracne is contained in a November 
1996 VA treatment record. Consequently, service connection 
for chloracne on a presumptive basis as a result of Agent 
Orange exposure is not warranted.

Therefore, service connection can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's skin disorder involving 
chloracne is related to his period of service, to include 
Agent Orange exposure therein).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a chronic skin disability to include 
chloracne on a direct basis.

A VA examination in 1975 noted white scaly lesions on the 
posterior back and anterior shoulders.  There was no itching 
noted.  The veteran reported two to three week onset.  

VA treatment records in 1996 and 1997 show several skin 
conditions including chloracne.  An October 1997 VA 
examination noted the veteran was seen in March 1979 for 
contact dermatitis of the left arm and tinea corporis.  The 
veteran reported his current treatment was with 
hydrocortisone cream to groin rash and Tretinion cream to his 
face and for acne like lesions.  The examination showed 
scattered acne lesions over his abdomen and chest.  The groin 
was clear.  The diagnoses included scattered chloracne over 
the chest and abdomen, chronic inflammatory dermatitis of the 
groin, which responded to hydrocortisone treatment.  

At his January 2002 Board Central Office hearing, the veteran 
testified that he had skin problems while in Vietnam such as 
blistering around his cuffs of his arms, his chest, and his 
back.  The veteran stated that he sought treatment for his 
skin disorder while in service.  The veteran stated he sought 
treatment for his skin disorders approximately 10 to 15 
times.  The veteran claimed his service medical records were 
incomplete as they did not indicate he sought treatment for 
his skin disorders.  After returning to the U.S., the veteran 
testified that he continued to get treatment for his skin 
disorders but not at Fort Lewis, he believed it was when he 
was temporary duty (TDY).  The veteran stated that six months 
after separation from service, he sought treatment 
approximately once every three months.  

The appeal was remanded by the Board in September 2003 so 
that VA treatment records noted by the veteran in his Board 
Central Office hearing could be associated with the claims 
file.  

At a July 2003 VA examination, the examiner noted that the 
medical records mention a history of chloracne, but no 
descriptive findings that support current problems with 
chloracne or causally relate his current symptoms to 
chloracne.  In 1997, there were mentions of diagnoses of 
folliculitis and acneiform papules.  In August 1997, there 
was a question of an early furuncle in the groin.  In June 
1995, there was a question of folliculitis with red papules 
on the chest.  In 1979, there was mention of contact 
dermatitis of the left arm and tinea corporis.  In January 
1968, the veteran was described as having a rash in the groin 
region and given Mycolog for treatment.  The examiner noted 
he could not find evidence of chronic skin disabilities, such 
as acne, chloracne, or folliculitis.

After examination, the examiner noted skin pathology was 
reflected as follows: 1). chronic folliculitis of the back, 
chest, and scalp.  The condition was noted as mild, but the 
veteran did report flareups.  Although by the veteran's 
history, this condition did begin while in Vietnam, there was 
lack of documentation in the form of medical records 
describing the conditions presence at the time or the date of 
its onset.  The examiner's opinion as to the onset date of 
this condition would therefore be purely speculation and 
based on the veteran's history alone.  2). Hyperpigmentation 
of the flexor aspects of both wrist, left more than right.  
In the examiner's opinion, this was as likely as not due to 
previous episodes of dermatitis that were not currently 
active and therefore represented post inflammatory 
hyperpigmentation.  Other than in mention in the records of 
contact dermatitis of the left arm, the examiner could find 
no other mentions of this condition specifically.  3). old 
acne scarring of the face.  There were no active inflammatory 
acne lesions seen on the face.  4). Although the veteran gave 
a history of other recurrent skin conditions such as boils in 
the groin or pruritic rashes and irritation in the groin 
area, evidence of these conditions was not currently seen on 
examination.  

In summary, the examiner noted that he could find no 
documented evidence that the veteran had a chronic skin 
disability while in the service or shortly after discharge 
that related to any of his current findings on examination.  
For this reason, it was his opinion that the veteran's 
current skin pathology as described was not likely causally 
or etiologically related to his military service.

A statement from James A. Plemmons, M.D., dated July 2003 
noted the veteran had a history of exposure to toxic 
herbicides during military experience.  It was noted that 
since discharge from service, he was plagued with chronic 
infections of the skin, especially on the back, chest, scalp, 
and groin areas.  It was noted that the veteran had been 
given a diagnosis of chloracne, presumed secondary to 
chemical exposure.  The veteran had been treated with 
antibiotics, retin-A, hydrocordosone cream, and nizoral 
medicated shampoo.  An August 2003 statement from Dr. 
Plemmons notes that it would not be fair to render an opinion 
of the veteran's skin problem based on histories of second 
hand information.  Dr. Plemmons stated the veteran appeared 
to have chronic skin problems such as: folliculitis, acne, 
and hidradentitis supurativa.  These are chronic conditions 
and have periods of activity and remission.  Dr. Plemmons 
noted that these conditions have been associated with 
chemical exposure which have probably occurred in the 
veteran's past working environment.  To properly associate 
the exposures with disease states, would require a statistic 
analysis of thousands of people with a similar history.

In this case the record is negative for complaints, findings 
or treatment of a chronic skin disability to include choracne 
in service.  A VA examination report dated in July 1974 makes 
no reference to a skin disorder.  

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In this case, service as well as non-service medical records 
directly contradict the veteran's recollection of having a 
chronic skin disability as well as chloracne while in service 
and shortly thereafter.  The statements from Dr. Plemmons 
which loosely relate the veteran's current skin disabilities 
to service are solely based on the veteran's self-reported 
history as there are no other corroborating records 
substantiating that the veteran complained, was treated for, 
or was diagnosed with chloracne or a chronic skin disability 
while in service or shortly after his separation from 
service.  As noted above, there is no medical evidence of a 
chronic skin disability to include chloracne until many years 
after separation from service.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the Board's rejection of the doctors' 
opinions, which were based on history related by the 
appellant, was justified because the appellant's testimony 
conflicted with the service medical records).  

The Board places significant probative value on the July 2003 
VA examination report in which the examiner concluded that he 
could find no documented evidence that the veteran had a 
chronic skin disability while in the service or shortly after 
discharge that related to any of his current findings on 
examination.  For this reason, it was his opinion that the 
veteran's current skin pathology as described was not likely 
causally or etiologically related to his military service.  
This opinion provides highly probative evidence against a 
finding that the veteran's various other diagnosed skin 
disorders are related to service.  Further, the service and 
post-service medical record would clearly support this 
finding.  Thus, service connection for a chronic skin 
disability, to include chloracne is not warranted on a direct 
basis.  

As the preponderance of the evidence is against the claim for 
service connection for a chronic skin disability to include 
chloracne, the benefit-of-the-doubt rule does not apply and 
the Board must deny the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 and 
April 2004 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the veteran's claim for service 
connection for a chronic skin disability to include chloracne 
is denied.  Any questions as to the disability rating or the 
effective date to be assigned are moot.

The veteran also testified at a Board Central Office hearing 
in January 2002.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examinations, and private medical 
records have been associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for a chronic skin 
disability including chloracne, claimed as a result of 
exposure to herbicides is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


